DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Rejection under 35 U.S.C. §112

Applicant’s arguments, see page 13, line 1 through page 14, line 7, and the amendment to independent claims 1, 13, and 25, filed December 9, 2021, with respect to the rejection of claims 1-13, 15-19, 21 and 25 under 35 U.S.C. §112(b)  have been fully considered and are persuasive. The rejection of claims 1-13, 15-19, 21 and 25 under 35 U.S.C. §112(b) has been withdrawn.
Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 14, line 8 through page 19, line 14, and the amendment to independent claims 1, 13, and 25, filed December 9, 2021, with respect to the rejection of claims 1-3, 12-13 under 35 U.S.C. §102(a)(1) as being anticipated by Laroche (U.S. Patent Application Publication No. US 2014/0369429 A1) have been fully considered and are persuasive. The rejection of claims 1-3, 12-13 under 35 U.S.C. §102(a)(1) as being anticipated by Laroche (U.S. Patent Application Publication No. US 2014/0369429 A1) has been withdrawn.

Allowable Subject Matter
Claims 1-13, 15-19, 21 and 25 are allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 4:30am to 12:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
December 15, 2021